                                            Case 4:17-cv-03022-JST Document 566 Filed 12/09/19 Page 1 of 13




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        EOLAS TECHNOLOGIES                                  Case No. 17-cv-03022-JST
                                            INCORPORATED,
                                   8                       Plaintiff,                           ORDER REGARDING REMEDIES
                                   9                                                            FOR VIOLATION OF THE COURT-
                                                    v.                                          ORDERED PROSECUTION BAR
                                  10
                                            AMAZON.COM INC,                                     Re: ECF No. 513
                                  11                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           Before the Court is Defendants Amazon and Google’s motion for sanctions on the basis of

                                  14   McKool Smith’s alleged violations of the patent prosecution bar imposed in an earlier case. ECF

                                  15   No. 513. The Court will deny the motion.

                                  16   I.      BACKGROUND

                                  17           A.        Procedural Background

                                  18           In this case (“Amazon case”), Plaintiff Eolas Technologies Inc. (“Eolas”) accuses

                                  19   Defendant Amazon of infringing United States Patent No. 9,195,507 (“the ’507 patent”). ECF No.

                                  20   1. Eolas asserts the same patent against Defendant Google in a related case. Case No. 17-cv-

                                  21   01138-JST, ECF No. 1 (“Google case”). All three litigants were parties to an earlier case in the

                                  22   District Court for the Eastern District of Texas regarding patents similar to the one at issue here.

                                  23   See Eolas Tech. v. Adobe Sys, Inc., 6:09-cv-00446-LED (E.D. Tex.) (“Adobe case”). Before

                                  24   discovery began in the Adobe case, the district court issued a protective order imposing the

                                  25   following prosecution bar:

                                  26                     Any Technical Protected Material is automatically subject to a
                                                         prosecution bar. Any person who reviews or otherwise learns the
                                  27                     contents of Technical Protected Material produced by another Party
                                                         may not participate, directly or indirectly, in the prosecution of any
                                  28                     patent claims . . . claiming the subject matter disclosed in the Patents-
                                           Case 4:17-cv-03022-JST Document 566 Filed 12/09/19 Page 2 of 13



                                                        in-Suit from the time of receipt of such information through and
                                   1                    including one (1) year following the entry of a final non-appealable
                                                        judgment . . .
                                   2
                                       ECF No. 514-1 ¶ 5(a).
                                   3
                                                 The law firm McKool Smith, which represents Eolas here, also represented Eolas in the
                                   4
                                       Adobe case. That case went to trial in 2012, and the jury found the patent claims invalid and
                                   5
                                       returned a verdict in favor of the defendants. See Adobe Case, ECF No. 1353 (Jury Verdict, Feb.
                                   6
                                       9, 2012). Eolas appealed, and the Federal Circuit affirmed and entered judgment on July 22, 2013.
                                   7
                                       See Eolas Techs. Inc. v. Amazon.com, Inc., 521 F. App’x 928 (Fed. Cir. 2013). Eolas had ninety
                                   8
                                       days to petition for certiorari, but it allowed that period to expire without seeking Supreme Court
                                   9
                                       review.
                                  10
                                                 Meanwhile, Eolas had filed a new patent application in 2011, which ultimately issued in
                                  11
                                       November 2015 as the ’507 patent. The same day that patent was issued, Eolas sued Defendants
                                  12
Northern District of California




                                       in the Northern District of Texas. ECF No. 1; Google case, Case No. 17-cv-1138, ECF No. 1. On
 United States District Court




                                  13
                                       February 24, 2017, that district transferred the Google case to the Northern District of California.
                                  14
                                       ECF No. 251. On April 28, 2017, it transferred the Amazon case. ECF No. 327.
                                  15
                                                 On March 2, 2017, while both cases were still pending in Texas, Amazon filed a motion
                                  16
                                       seeking a determination that Eolas had violated the patent prosecution bar. ECF No. 262. Among
                                  17
                                       the issues in dispute in that motion was the question of when the patent bar expired. Defendants
                                  18
                                       argued that the bar expired on October 20, 2014, one year and ninety days after the Federal Circuit
                                  19
                                       entered judgment, i.e., one year after judgment became final. Id. at 5, 7. Eolas argued that the bar
                                  20
                                       expired on July 22, 2014, one year after judgment was entered. ECF No. 274 at 15. On
                                  21
                                       September 1, 2017, after the action had been transferred to this Court, the Court ruled in
                                  22
                                       Defendants’ favor, finding that the prosecution bar expired on October 20, 2014. ECF No. 387.1
                                  23
                                                 At the conclusion of its September 1, 2017 order, the Court ordered the parties to “meet
                                  24
                                       and confer about next steps including production of documents or in camera review of additional
                                  25
                                       documents by the Court” related to Eolas’ potential violation of the prosecution bar. ECF No.
                                  26

                                  27
                                       1
                                  28    Eolas moved for leave to file a motion for reconsideration of that order, ECF No. 391, but leave
                                       was denied, ECF No. 396.
                                                                                       2
                                         Case 4:17-cv-03022-JST Document 566 Filed 12/09/19 Page 3 of 13




                                   1   377. On September 27, 2017, the Court entered a discovery order pertaining to the same subject.

                                   2   ECF No. 403. The Court referred any disputes concerning such discovery to Magistrate Judge

                                   3   Jacqueline Corley. ECF No. 407.

                                   4          The parties then engaged in a protracted period of discovery. At a hearing before

                                   5   Magistrate Judge Corley, Eolas conceded that McKool Smith had violated the patent prosecution

                                   6   bar after July 22, 2014. ECF No. 430 at 17, 24. Eolas also agreed to turn over its attorney-client

                                   7   privileged communications prior to that date on the condition that those documents would be

                                   8   produced for “attorney’s eyes only” review and used only for purposes of the motion now before

                                   9   the Court. Id. at 24-31.

                                  10          Thereafter, Defendants moved to compel Eolas to produce its privileged communications

                                  11   created after July 22, 2014. ECF No. 467. Judge Corley denied the motion, finding that “Eolas

                                  12   [had] not expressly or impliedly waived its attorney-client and attorney work-product privilege in the
Northern District of California
 United States District Court




                                  13   post-July 22, 2014 material.” ECF No. 492 at 1. Judge Corley also noted that she had “not been

                                  14   tasked with and ha[d] not found whether Eolas violated the prosecution bar prior to July 22,

                                  15   2014.” Id. at 9 n.2.

                                  16          Amazon and Google now move for sanctions based on Eolas’s alleged violations of the

                                  17   prosecution bar, pointing to three specific violations. ECF No. 513.

                                  18          B.      Factual Background

                                  19          Defendants allege that Eolas violated the prosecution bar in a number of ways.

                                  20          The first alleged violation took place on March 3, 2014. On that date, a telephone

                                  21   conference call took place among Jim Stetson (Eolas’s general counsel), Mark Swords (Eolas’s

                                  22   CEO), John Campbell, and Kevin Burgess (both of McKool Smith). ECF No. 512-12. During the

                                  23   call, Eolas told McKool Smith it was turning to active prosecution of the patent application (the

                                  24   “’434 application”) that ultimately resulted in the ’507 patent. ECF No. 512-13 (Campbell Dep.)

                                  25   at 55:7-12; ECF No. 512-15 (Burgess Dep.) at 21:18-22:11; ECF No. 512-16 (Stetson Dep.) at

                                  26   107:12-16; ECF No. 512-14 (Swords Dep.) at 62:5-20. Approximately 45 minutes after the call

                                  27   began, Stetson sent Campbell a draft of the soon-to-be-filed patent claims, asking “if you see any

                                  28   litigation issues” and emphasizing that Eolas “do[es] not want prosecution advice.” ECF No. 512-
                                                                                          3
                                         Case 4:17-cv-03022-JST Document 566 Filed 12/09/19 Page 4 of 13




                                   1   17. Campbell and Burgess, along with McKool Smith partner Josh Budwin, each reviewed the

                                   2   claims and, in internal emails, expressed their doubt as to whether the claims as drafted would read

                                   3   on JavaScript implementations like those used by Amazon and Google. ECF No. 512-4 at 14-15

                                   4   (citing Campbell Dep. 86:20-23; Burgess Dep. 25:2-13; ECF Nos. 512-20, 512-21, 512-22, 512-

                                   5   24).

                                   6          According to Defendants, after these conversations “the firm explicitly or implicitly

                                   7   instructed Eolas not to file its proposed claims with the PTO.” ECF No. 512-4 at 30. Eolas denies

                                   8   that McKool Smith ever gave such advice and points to deposition testimony this instruction

                                   9   “never occurred.” ECF No. 522-4 at 7, 19 (citing Burgess Dep. 59:3-8; Campbell Dep. 24:22-25:6

                                  10   (“didn’t happen”); Stetson Dep. 187:23-188:2; Swords Dep. 38:7-25, 50:23-51:2; ECF No. 512-11

                                  11   (“Doyle Dep.”) 152:21-25).

                                  12          The second alleged violation occurred on March 5, 2014, on an “all-hands call” including
Northern District of California
 United States District Court




                                  13   the four individuals from the preview call, as well as Dr. Michael Doyle (Eolas’s founder) and

                                  14   Mike McKool and Douglas Cawley of McKool Smith. ECF No. 512-13 at 149:5-11. According

                                  15   to McKool, the firm’s lawyers clearly stated on this call that McKool Smith could not advise Eolas

                                  16   on patent prosecution. ECF No. 512-7 (McKool Dep.) at 25:5-26:3; 64:13-15. During the call,

                                  17   McKool sent an email to all the call participants instructing the McKool Smith recipients to

                                  18   “delete your emails regarding new claims without reading the attachments.” ECF No. 512-28.

                                  19   However, Stetson testified that even after the call, he believed he could still ask McKool Smith for

                                  20   “litigation advice” in regard to the ’434 application. ECF No. 512-16 at 172:18-173:4. Indeed,

                                  21   just a few days later, Stetson called Campbell to ask if the claims should be amended now or later.

                                  22   ECF No. 512-29 (voicemail transcript).

                                  23          There is no evidence that McKool Smith ever responded to this voicemail. The record

                                  24   does show that McKool Smith conducted an internal review of Eolas’ new draft claims. See, e.g.,

                                  25   ECF No. 522-64 (Campbell Decl.) at 3. In that review, McKool Smith identified two problems

                                  26   with the draft claims. First, Eolas had combined the claim language for claims covering Flash

                                  27   technology and claims covering JavaScript technology. ECF No. 512-13 at 14. Second, some of

                                  28   the claim language did not read on the JavaScript technologies that Eolas would need to allege
                                                                                        4
                                         Case 4:17-cv-03022-JST Document 566 Filed 12/09/19 Page 5 of 13




                                   1   were infringing. ECF No. 512-22. But Eolas contends that the prosecution bar “did not preclude

                                   2   McKool Smith from engaging in any internal law firm review,” ECF No. 522-4 at 22, and McKool

                                   3   Smith never shared its internal review with Eolas. Id.

                                   4          The third alleged violation took place on May 27, 2014, when, according to Amazon and

                                   5   Google, McKool Smith sent Stetson “a detailed road map to key prior-art references that provided

                                   6   prosecution counsel with a blueprint for the arguments to make concerning the validity of the ’434

                                   7   application.” ECF No. 512-4 at 19 (citing ECF No. 512-30). Eolas responds that this document

                                   8   was “nothing more than a two-page summary of more detailed public litigation materials that

                                   9   Judge Davis had approved—back in 2012—for transmission from McKool Smith to Eolas.” ECF

                                  10   No. 522-4 at 7. Eolas points out that the protective order does not cover such public materials. Id.

                                  11   (citing ECF No. 514-1 ¶ 6(d)). Moreover, the protective order states that “nothing in this Order

                                  12   shall be construed to prevent any individual from engaging in the mere activity of providing prior
Northern District of California
 United States District Court




                                  13   art references to an attorney prosecuting any Patent-in-Suit.” ECF No. 514-1 ¶ 6(a). However,

                                  14   Defendants insist that this document contained McKool Smith’s work-product analysis “about the

                                  15   prior art, advising Eolas and its lawyers helping with patent prosecution about what the firm saw

                                  16   as important about the art.” ECF No. 512-4 at 28.

                                  17          In August 2014, Eolas filed the first substantive amendment to the claims of the ’434

                                  18   application, canceling all pending claims and adding all new ones. The amended claims no longer

                                  19   included language present in the original draft claims that would have been problematic for

                                  20   alleging infringement by Javascript technologies. Also, the application now had two different

                                  21   types of claims – Flash claims and JavaScript claims – that were separate from each other.

                                  22   Defendants contend that the claims could not have been amended in these ways without Eolas

                                  23   receiving the benefit of the McKool Smith claim analysis. ECF No. 512-4 at 21.

                                  24          In mid-2012, while Eolas’ application was pending, the PTO had announced that it would

                                  25   not review the application until mid-2014. ECF No. 522-11 at 2. In mid-2014, the PTO

                                  26   announced that it would not act in the prosecution until February 2015. Dkt. 399-2. In fact, it did

                                  27   not act until March 2015. In November 2015, the application issued as the ’507 patent. Because

                                  28   of the Patent and Trademark Office’s delay in acting on the application, the PTO ordered that the
                                                                                        5
                                             Case 4:17-cv-03022-JST Document 566 Filed 12/09/19 Page 6 of 13




                                   1   patent would be subject to a total patent-term adjustment of 1,042 days. Dkt. 126-4. With the

                                   2   adjustment, Eolas asserts that the ’507 patent expired on August 24, 2017. Id.

                                   3   II.      LEGAL STANDARD2

                                   4            The doctrine of unclean hands arises from the maxim that “[h]e who comes into

                                   5   equity must come with clean hands.” Keystone Driller Co. v. Gen. Excavator Co., 290 U.S. 240,

                                   6   241 (1933). The doctrine is “far more than a mere banality. It is a self-imposed ordinance that

                                   7   closes the doors of a court of equity to one tainted with inequitableness or bad faith relative to the

                                   8   matter in which he seeks relief, however improper may have been the behavior of the defendant.”

                                   9   Precision Instrument Mfg. Co. v. Auto. Maint. Mach. Co., 324 U.S. 806, 815 (1945). The unclean

                                  10   hands defense may be invoked in response to “[a]ny willful act concerning the cause of action”

                                  11   that “transgress[es] equitable standards of conduct.” Id. The bad actor’s conduct must be

                                  12   material, i.e., it must have “an immediate and necessary relation to the equity that he seeks in
Northern District of California
 United States District Court




                                  13   respect of the matter in litigation.” Gilead Scis., Inc. v. Merck & Co., 888 F.3d 1231, 1239 (Fed.

                                  14   Cir. 2018) (quoting Keystone Driller Co. v. Gen. Excavator Co., 290 U.S. 240, 245 (1933)). That

                                  15   is, it must “affect the equitable relations between the parties in respect of something brought

                                  16   before the court.” Id. The Supreme Court’s unclean hands cases have dealt with “particularly

                                  17   egregious misconduct, including perjury, the manufacture of false evidence, and the suppression

                                  18   of evidence.” Unclean hands must be proven by clear and convincing evidence. Therasense, Inc.

                                  19   v. Becton, Dickinson & Co., 649 F.3d 1276, 1287 (Fed. Cir. 2011); Network Signatures, Inc. v.

                                  20   State Farm Mut. Auto. Ins. Co., 731 F.3d 1239, 1245 n.1 (Fed. Cir. 2013) (“Therasense also

                                  21   addressed our older unclean hands doctrine, which required ‘[t]he accused infringer [to] prove

                                  22   both elements—intent and materiality —by clear and convincing evidence.’” (quoting Therasense,

                                  23   649 F.3d at 1287)).

                                  24

                                  25
                                       2
                                  26    Eolas contends, and Magistrate Judge Corley found, that Federal Circuit law applies to this
                                       motion, and that to the extent that Federal Circuit law would look to the law of another circuit on
                                  27   any particular issue, the law of the Fifth Circuit should govern. See ECF Nos. 492 at 7-8; 522-4 at
                                       29. The Court agrees with this approach, but notes that the parties describe no differences
                                  28   between the various circuits’ law. The parties also variously cite cases from the appellate and trial
                                       courts of the Federal, Fifth, and Ninth Circuits.
                                                                                           6
                                         Case 4:17-cv-03022-JST Document 566 Filed 12/09/19 Page 7 of 13




                                   1

                                   2          “A party commits contempt when he violates a definite and specific order of the court

                                   3   requiring him to perform or refrain from performing a particular act or acts with knowledge of the

                                   4   court’s order.” Travelhost, Inc. v. Blandford, 68 F.3d 958, 961 (5th Cir. 1995). The contempt

                                   5   sanction is rooted in the Court’s inherent authority, “governed not by rule or statute but by the

                                   6   control necessarily vested in courts to manage their own affairs so as to achieve the orderly and

                                   7   expeditious disposition of cases.” Link v. Wabash R. Co., 370 U.S. 626, 630-31 (1962). Imposing

                                   8   sanctions under the Court’s inherent authority requires a showing of bad faith. Chambers v.

                                   9   NASCO, Inc., 501 U.S. 32, 43-46 (1991).

                                  10          “Dismissal is a ‘harsh sanction,’ to be imposed only in particularly egregious situations

                                  11   where ‘a party has engaged deliberately in deceptive practices that undermine the integrity of

                                  12   judicial proceedings.’” Micron Tech., Inc. v. Rambus Inc., 645 F.3d 1311, 1328-29 (Fed. Cir.
Northern District of California
 United States District Court




                                  13   2011) (quoting Leon v. IDX Sys. Corp., 464 F.3d 951, 958 (9th Cir. 2006)). To impose this

                                  14   sanction, there must be clear and convincing evidence of “both bad faith . . . and prejudice to the

                                  15   opposing party.” Id. Clear and convincing evidence is that “weight of proof” which produces “a

                                  16   firm belief or conviction . . . so clear, direct and weighty and convincing as to enable the fact

                                  17   finder to come to a clear conviction, without hesitancy, of the truth of precise facts of the case.”

                                  18   Hornbeck Offshore Servs., L.L.C. v. Salazar, 713 F.3d 787, 792-95 (5th Cir. 2013). Clear and

                                  19   convincing evidence is also required to support a finding of civil contempt. Id. at 792.

                                  20   III.   DISCUSSION

                                  21          The Defendants do not cite, and the Court has not been able to locate, any case dismissing

                                  22   a patent plaintiff’s complaint because of a violation of the patent prosecution bar. Perhaps for this

                                  23   reason, Defendants urge dismissal on four other bases: unclean hands, civil contempt, the Court’s

                                  24   inherent authority, and Rule 37 of the Federal Rules of Civil Procedure. ECF No. 512-4 at 8.

                                  25          Defendants’ contend McKool Smith is guilty of unclean hands because its actions,

                                  26   beginning with the receipt and analysis of Eolas’s new claims in March 2014 and culminating with

                                  27   participation in the drafting of claim amendments in July and August of that year, constitute a

                                  28   “willful act concerning the cause of action” that “transgress[es] equitable standards of conduct.”
                                                                                          7
                                         Case 4:17-cv-03022-JST Document 566 Filed 12/09/19 Page 8 of 13




                                   1   Precision Instrument Mfg. Co. v. Auto. Maint. Mach. Co., 324 U.S. 806, 815 (1945).

                                   2           The first issue the Court must resolve is whether McKool Smith’s conduct can be imputed

                                   3   to Eolas for purposes of finding unclean hands. Defendants insist it must be; Eolas argues it

                                   4   cannot be. Although the issue is fundamental, it receives only limited treatment in the briefs.

                                   5           Eolas cites four cases, none of which is squarely on point: Gilead, supra, 888 F.3d at

                                   6   1246; Pei-Herng Hor v. Ching-Wu Chu, 699 F.3d 1331, 1337 (Fed. Cir. 2012); SEC v. e-Smart

                                   7   Techs., Inc., No. 11-895, 2016 WL 11004761, at *1 (D.D.C. Mar. 30, 2016); and Precision

                                   8   Instrument Mfg. Co. v. Auto. Maint. Mach. Co., 324 U.S. 806, 815 (1945). ECF No. 522-4 at 32.

                                   9   Gilead does not help Eolas because it not only makes no holding about whether clients are legally

                                  10   responsible for the conduct of their lawyers, it includes language suggesting that they are

                                  11   responsible. 888 F.3d at 1246 (“The district court properly charged Merck with the consequences

                                  12   of the testimony, at the deposition and at the trial, that the court found to be intentionally false. As
Northern District of California
 United States District Court




                                  13   already noted, not only did Merck’s counsel appear as counsel for Dr. Durette at his deposition,

                                  14   and prepare him for it, but Dr. Durette was Merck’s official corporate representative on matters

                                  15   (the origin of the ’499 patent) to which the testimony at issue was relevant.” (citation omitted)).

                                  16           Hor provides weak support at best for Eolas’s position. In that case, defendant Meng

                                  17   claimed unclean hands because plaintiff Chu’s attorney “allegedly failed to inform Meng that her

                                  18   former co-worker . . . placed Meng’s inventorship of the ’866 patent at issue during an

                                  19   interference proceeding before the PTO.” While the Federal Circuit did observe that “Meng

                                  20   provides no authority that Cox’s actions can be imputed to Chu,” it also noted that Meng cited no

                                  21   “evidence that she relied on Cox’s alleged actions in not asserting her inventorship rights sooner.”

                                  22   699 F.3d at 1337. That court also noted the district court’s additional findings that Meng provided

                                  23   no authority “that Cox had a duty to inform Meng of Wu’s allegations” and that “Cox’s alleged

                                  24   actions were not egregious.” Id. On all these bases, the court held that the district court was

                                  25   within its “sound discretion” to reject Meng’s unclean hands defense. In short, the most that can

                                  26   be said about Hor is that no litigant at either the trial or appellate level provided authority that a

                                  27   lawyer’s actions should be imputed to his client.

                                  28
                                                                                           8
                                           Case 4:17-cv-03022-JST Document 566 Filed 12/09/19 Page 9 of 13




                                   1          Precision Instrument does not even address whether a lawyer’s conduct should be imputed

                                   2   to his client. Perhaps that is because, to the extent the attorneys’ conduct is even described in

                                   3   Precision Instrument, they are described as behaving ethically. See 324 U.S. at 817-18. And

                                   4   while Sec. & Exch. Comm'n v. e-Smart Techs., Inc. does state that the unclean hands doctrine

                                   5   “applies to parties, not their lawyers,” 2016 WL 11004761, at *1, it cites Precision Instrument for

                                   6   the proposition – a proposition for which it doesn’t stand.3 Id.

                                   7          For their part, the only authority Defendants muster in their favor is a district court case

                                   8   holding that evidence of a party’s lawyer’s behavior “may be probative” of an opponent’s unclean

                                   9   hands defense, and denying a motion to exclude certain evidence, the nature of which is not

                                  10   described. GSI Tech., Inc. v. United Memories, Inc., No. 5:13-CV-01081-PSG, 2015 WL

                                  11   12942201, at *1 (N.D. Cal. Oct. 14, 2015). GSI Tech. does not hold that lawyer conduct can

                                  12   establish unclean hands.
Northern District of California
 United States District Court




                                  13          The Court has found authority going both ways. Many cases impute the conduct of

                                  14   attorneys to their clients. E.g., Haeger v. Goodyear Tire & Rubber Co., 813 F.3d 1233, 1246 (9th

                                  15   Cir. 2016) (“Any attempt by Goodyear to argue that the district court abused its discretion in

                                  16   preventing Goodyear from passing the blame on to its attorneys is unavailing. Goodyear ‘is

                                  17   deemed bound by the acts of [its lawyers] and is considered to have notice of all facts, notice of

                                  18   which can be charged upon the attorney.’” (quoting Link v. Wabash R. Co., 370 U.S. 626, 634

                                  19   (1962))), rev’d on other grounds, 137 S. Ct. 1178 (2017); In re George, 177 F.3d 885, 890 (9th

                                  20   Cir. 1999) (affirming without discussion district court finding that parties had unclean hands due

                                  21   to unspecified misrepresentation their attorney made to creditor); Flores v. Safeway, Inc., No.

                                  22   C19-0825-JCC, 2019 WL 4849488, at *4 (W.D. Wash. Oct. 1, 2019) (“To begin with, a client ‘is

                                  23   deemed bound by the acts of [the client’s lawyers]’ because an attorney acts as the client’s agent.”

                                  24   (quoting Haeger, 813 F.3d at 1246)). On the other hand, cases in the Fifth Circuit refuse to find

                                  25

                                  26   3
                                         e-Smart emphasizes a particular word from Precision Instrument in a parenthetical. Id. (“See,
                                  27   e.g., Precision Instrument Mfg. Co. v. Automotive Maintenance Machinery Co., 324 U.S. 806, 815
                                       (1945) (doctrine ‘gives wide range to the equity court’s use of discretion in refusing to aid the
                                  28   unclean litigant’) (emphasis added)”). But the Supreme Court did not use the word “litigant” in
                                       that passage to distinguish litigants from their lawyers.
                                                                                          9
                                         Case 4:17-cv-03022-JST Document 566 Filed 12/09/19 Page 10 of 13




                                   1   unclean hands based solely on a lawyer’s misconduct, requiring that the client also have

                                   2   participated. E.g., Moore v. CITGO Ref. & Chemicals Co., L.P., 735 F.3d 309, 316 (5th Cir.

                                   3   2013) (“Several factors . . . must be present before a district court may dismiss a case with

                                   4   prejudice as a sanction for violating a discovery order: (1) the refusal to comply results from

                                   5   willfulness or bad faith and is accompanied by a clear record of delay or contumacious conduct;

                                   6   (2) the violation of the discovery order must be attributable to the client instead of the attorney, (3)

                                   7   the violating party's misconduct must substantially prejudice the opposing party; and (4) a less

                                   8   drastic sanction would not substantially achieve the desired deterrent effect.” (internal quotations

                                   9   and citation omitted)).

                                  10          If Defendants need to prove Eolas’ involvement in the alleged misconduct, then their

                                  11   unclean hands argument must fail. Amazon and Google’s sole evidence is an email from Eolas

                                  12   soliciting advice from McKool Smith as to “any litigation issues” while emphasizing that Eolas
Northern District of California
 United States District Court




                                  13   “d[id] not want prosecution advice.” See ECF No. 512-17 at 2. That evidence is insufficient to

                                  14   support a finding of unclean hands by clear and convincing evidence.

                                  15          The Court need not reach this question, however, because it concludes that Defendants

                                  16   have not proven unclean hands by clear and convincing evidence even if McKool Smith’s conduct

                                  17   is considered on its own merits. There are several reasons for this conclusion. For one, while

                                  18   Eolas admits that McKool Smith violated the prosecution bar after July 22, 2014, any violation

                                  19   after that date was objectively reasonable based on McKool Smith’s confusion about the date the

                                  20   prosecution bar expired. The grounds for this confusion begin with the language of the Texas

                                  21   protective order itself, which included a patent prosecution bar that expired “one (1) year

                                  22   following the entry of a final non-appealable judgment or order.” ECF No. 274 at 3. The Federal

                                  23   Circuit entered final judgment on July 22, 2013, ECF No. 387 at 2; one year following entry of

                                  24   judgment was July 22, 2014. While this Court concluded that the bar did not lapse until October

                                  25   20, 2014, the fact is that the law on the point was not clear until the Court issued its order.

                                  26          Second, Eolas is not the only litigant to have asserted that the bar ended in July 2014.

                                  27   Defendants themselves have made the same assertion. Amazon has stated that the prosecution

                                  28   “bar ended one year after the Federal Circuit’s Rule 36 affirmance in July 2014.” ECF No. 118 at
                                                                                         10
                                         Case 4:17-cv-03022-JST Document 566 Filed 12/09/19 Page 11 of 13




                                   1   7; see also id. at 11 (“That bar expired approximately one year after the Federal Circuit’s Rule 36

                                   2   affirmance, in about July 2014.”). Google has said the same thing. ECF No. 119 at 4 (“But we do

                                   3   know that the August 2014 amendment occurred just one month after the Prosecution Bar in the

                                   4   prior case expired (using the Federal Circuit’s July 22, 2013 affirmance as the non-appealable

                                   5   final judgment) that otherwise prevented Eolas’ litigation counsel from participating in the

                                   6   prosecution.”). Given that Defendants themselves have taken the position that the prosecution bar

                                   7   expired in July 2014, it cannot have been unreasonable for McKool Smith to have taken the same

                                   8   position. Defendants now argue that these statements are “unhelpful” because “McKool Smith did

                                   9   not and could not have considered these statements at the time it decided to violate the prosecution

                                  10   bar.” ECF No. 537-4 at 16. Defendants are missing the point: their own statements are not

                                  11   relevant to show why McKool Smith thought its interpretation of the prosecution bar was

                                  12   reasonable, but to show that Defendants thought it was reasonable. For all these reasons, the
Northern District of California
 United States District Court




                                  13   Court finds that McKool Smith’s conduct prior to July 22, 2014 was objectively reasonable, and

                                  14   therefore not in bad faith.

                                  15          As for McKool Smith’s earlier conduct, there is no clear and convincing evidence that

                                  16   McKool Smith provided improper advice during its March 3, 2014 phone call with Eolas. And

                                  17   while McKool Smith did perform an internal analysis of Eolas’ proposed new claims, there is no

                                  18   evidence that it ever shared this analysis with Eolas. That leaves the “road map” sent on May 27,

                                  19   2014. As to that document, Defendants have a stronger argument. The memo did more than

                                  20   “engag[e] in the mere activity of providing prior art references to an attorney prosecuting any

                                  21   Patent-in-Suit” permitted by the protective order. ECF No. 514-1 ¶ 6(a). In addition to the four

                                  22   prior art references themselves, it contains attorney analysis about the relationship between those

                                  23   references and Patent Nos. 5,838,906 (the “’906 patent”) and 7,599,985, the patents at issue in the

                                  24   Adobe litigation.

                                  25          Even assuming that McKool Smith’s act of providing the road map memo violated the

                                  26   protective order, however, the Court still finds no unclean hands. Defendants have provided no

                                  27   analysis showing how the road map affected the prosecution of the ’507 patent, and Eolas submits

                                  28   uncontroverted evidence that it had no impact. ECF No. 522-40 at 501:14-502:10, 507:22-508:25,
                                                                                        11
                                           Case 4:17-cv-03022-JST Document 566 Filed 12/09/19 Page 12 of 13




                                   1   510:1-4. For the Court to find unclean hands, the impact of the allegedly “unconscionable act” must

                                   2   be “immediate and necessary.” Keystone Driller, 290 U.S. at 245; see also Preload Technology, Inc.

                                   3   v. A.B. & J. Constr. Co., 696 F.2d 1080, 1090-91 (5th Cir. 1983) (unclean hands “should not be

                                   4   applied” at the request of one who “has not been seriously harmed”) (citation omitted). Furthermore,

                                   5   even accepting for the sake of argument that McKool Smith began assisting with prosecution of

                                   6   the ’507 patent in March 2014 – the earliest date for Defendants contend – that six-month head

                                   7   start did not prejudice Defendants. The PTO announced in May 2014 that it did not anticipate

                                   8   reviewing Eolas’s continuation application until February 2015, and the PTO did not in fact act on

                                   9   the patent-in-suit until March 2015. Id. Defendants were not prejudiced by McKool Smith’s early

                                  10   start, assuming there even was one.

                                  11           For all these reasons, the Court concludes that Defendants have not shown unclean hands.

                                  12   Because Defendants have not made out a clear and convincing showing of either bad faith or
Northern District of California
 United States District Court




                                  13   prejudice, either before or after July 22, 2014, the Court will also deny Defendants’ alternative

                                  14   requests for a finding of civil contempt,4 dismissal pursuant to Rule 37 of the Federal Rules of

                                  15   Civil Procedure, or a sanction rooted in the Court’s inherent authority.5

                                  16   ///

                                  17   ///

                                  18   ///

                                  19   ///

                                  20   ///

                                  21   ///

                                  22   ///

                                  23   ///

                                  24

                                  25
                                       4
                                         In light of this conclusion, the Court need not address Eolas’s argument that the Court has no
                                       jurisdiction to sanction a party for violation of another court’s order. ECF No. 522-4 at 40.
                                  26   5
                                         Defendants argue in passing that “[a]s an alternative to outright dismissal, the Court could order
                                  27   that Eolas is entitled to no damages even if it can establish liability and/or award Amazon and
                                       Google their attorney fees and expert costs as a compensatory sanction.” ECF No. 512-4 at 37.
                                  28   Defendants offer no authority in support of these requests, and the Court denies them.

                                                                                        12
                                           Case 4:17-cv-03022-JST Document 566 Filed 12/09/19 Page 13 of 13




                                   1                                             CONCLUSION

                                   2           For the reasons above, Defendants’ motion for sanctions on the basis of McKool Smith’s

                                   3   asserted violations of the patent prosecution bar is denied.6

                                   4           IT IS SO ORDERED.

                                   5   Dated: December 9, 2019
                                                                                        ______________________________________
                                   6
                                                                                                      JON S. TIGAR
                                   7                                                            United States District Judge

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       6
                                  25     Defendants also propose two alternative remedies. First, they argue that because McKool Smith
                                       should not have been involved in patent prosecution until October 2014, Eolas received “an
                                  26   approximately seven month illicit head start by soliciting and receiving advice from McKool
                                       Smith in violation of the prosecution bar beginning in March.” Id. at 39. Thus, Defendants ask
                                  27   the Court to reduce the period of time for which Eolas may seek damages by seven months. Id.
                                       Second, they argue the Court should instruct the jury that Eolas violated the prosecution bar and
                                  28   accordingly, is not entitled to patent-term adjustment for the period from March 3 to August 19,
                                       2014. Id. at 39-41. The Court denies these alternative requests.
                                                                                         13
